DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-16, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US PG Pub. No. US 2017/0135555 A1, May 18, 2017) (hereinafter “Yoshizaki”) in view of Oki (US PG Pub. No. US 2017/0272720 A1, Sep. 21, 2017) (hereinafter “Oki”).

Oki, in the same field of endeavor, teaches an endoscope having a correction mode ([0053], [0075] – white balance adjustment) comprising a light source unit that emits biological information observation illumination lights in the biological information observation mode ([0054]-[0056]) and sequentially emits each of the correction illumination lights in the correction mode and white light at least once in the correction mode ([0078], [0080]-[0081]),  wherein the biological information observation illumination lights and the correction illumination lights are different from each other ([0065] – the observation light is a multiplexed and adjusted combination of the correction lights and the white light). Oki further teaches that this light source unit and correction process are desirable because it becomes possible to improve the degree of freedom for adjusting color temperature and light amount by multiplexing white light emitted from a white light source and emission light beams of RGB light sources into illumination light, while adjusting at least the light amounts of the emission light beams having respective colors of R, G, and B emitted from the RGB light sources ([0010]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system and method of Yoshizaki by incorporating the separate and sequential correction light emission of Oki in order to obtain the advantages of Oki including a greater degree of freedom for adjusting color temperature and light amount in view of the further teachings of Oki. 

Regarding claim 2: Yoshizaki and Oki teach the endoscope system according to claim 1, wherein the biological information is an oxygen saturation of the observation object (Yoshizaki - [0076]).
Regarding claims 3 and 4: Yoshizaki and Oki teach the endoscope system according to claims 1 and 2. Yoshizaki further discloses that in addition to the processing of the first through third embodiments, the processor may also set a portion of each of the correction images to a region to be used for the correction of the biological information observation mode, wherein the processor overlappingly displays the region set on the white light image ([0129], figure 14).
Regarding claims 5-7: Yoshizaki and Oki teach the endoscope system according to claims 1-3. Yoshizaki further discloses additionally acquiring subsequent correction images and white light images (which, in addition to the originally collected correction images and white light images are “a plurality of correction images” and “a plurality of white light images”) in order to determine if the image quality has deteriorated ([0096]-[0101]).

Regarding claims 14-16: Yoshizaki and Oki teach the endoscope system according to claims 5-7, wherein the processor calculates a plurality of the compensation amounts (Yoshizaki - [0101]-[0103] – the originally recorded correction data M and the updated correction data M) by using some correction images among the plurality of correction images and changing a combination of the correction images to be used (the original correction image is used to generate the originally recorded correction data M in [0075] and the second correction image is used to update the correction data M in [0096], [0101]-[0103]); and wherein the processor compensates for the data to be used in the biological information observation mode using the plurality of compensation amounts or one of the plurality of compensation amounts ([0075]-[0076], [0101]-[0104]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki and Oki as applied to claim 1 above and further in view of Sasaki (US PG Pub. No. US 2017/0243325 A1, Aug. 24, 2017) (hereinafter “Sasaki”).
Regarding claims 11-13: Yoshizaki and Oki teach the endoscope system according to claims 5-7 but does not teach wherein the processor calculates a movement amount of the observation object; and wherein the processor compensates a positional deviation of the plurality of correction images using the movement amount.
Sasaki, in the same field of endeavor, teaches an endoscope system comprising a processor that calculates a movement amount of the observation object (motion compensation unit 4115, [0129]-[0132]); and wherein the processor compensates a positional deviation of the plurality of correction images using the movement amount (motion compensation unit 4115, [0129]-[0132]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Yoshizaki and Oki by including a processor that calculates a movement amount of the observation object as taught by Sasaki in order to avoid any unwanted movement/motion artifacts which may reduce the quality of the acquired images. 
Regarding claim 18: Yoshizaki and Oki teach the endoscope system of claim 14, including using one compensation amount selected from the plurality of compensation amounts (Yoshizaki - [0075]-[0076], [0101]-[0104]), but does not teach a processor that calculates a movement amount of 
Sasaki, in the same field of endeavor, a processor that calculates a movement amount of the observation object, and further teaches that the processor compensates the image data using the movement amount (motion compensation unit 4115, [0129]-[0132] – WB processing performed on the motion compensated data is “using” the movement amount).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Yoshizaki and Oki by including a processor that calculates a movement amount of the observation object and compensating for the data to be used in the biological information observation mode using the movement amount as taught by Sasaki in order to avoid any unwanted movement/motion artifacts which may reduce the quality of the acquired images. 
Allowable Subject Matter
Claims 17 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, fails to teach the endoscope of claim 5 wherein   the light source unit includes a first blue light source, a green light source, a red light source, and a second blue light source that is narrower band than the first blue light source, wherein the white light is a light configured to be turned on simultaneously by the first blue light source, the green light source, and the red light source, wherein the correction illumination lights are lights configured to be turned on by the first blue light source, the second blue light source, the green light source, and the red light source with different timings, wherein a light emission interval of a . 
The prior art of record additionally fails to teach the endoscope system according to claim 14, wherein the processor calculates a movement amount of the observation object, wherein the processor compensates for the data to be used in the biological information observation mode using a value obtained by weighting and averaging the plurality of compensation amounts using the movement amount.
Response to Arguments
Objection to claim 19 is withdrawn in light of the amendment to the claim. 
Applicant’s arguments, filed 11/16/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793